B,fiIN AL
          l|ntbe @nite! $tates @ourt of :fe!Bra[ ['[sims
                                          No. 18-63C
                                                                                FILED
                                    (Filed: January 26, 2018)
                                                                               JAN 2 6   2018
                                   NOT FOR PUBLICATION                       U.S. COURT OF
                                                                            FEDERAL CLAIMS


MITCHELL T. TAEBEL,

                      Plaintiff,
                                                           Pro Se Complaint; Sua Sponte
                                                           Dismissal for Want of
                                                           Jurisdiction, RCFC l2(hX3).
THE LTNITED STATES,

                      Defendant.


                                            ORDER

        The following items are currently before the court in this matter: (1) the complaint
of pro se plaintiff Mitchell Taebel, ECF No. 1, filed under seal on January I l, 2018;l
(2) plaintiff s application to proceed in forma nauperis, ECF No. 5, fied Janvary 22,
2018; (3) plaintiff s motion to unseal the complaint, ECF No' 6, filed January 23' 2018;
 and, (4) an unfiled letter from plaintiff, received in the clerk's office on January 22,2018'
requesting electronic filing for all of his cases filed in this court. Because the court lacks
jurisdiction over plaintiff s claims, the court must dismiss this case pursuant to Rule
 l2(hx3) of the Rules of the United States Court of Federal Claims (RCFC)' See RCFC
 l2(hX3) (.,If the court determines at any time that it lacks subject-mattel jurisdiction, the
 court must dismiss the action."). The court's jurisdictional analysis is set forth below.

L      Background

       Plaintiff s complaint states that it is a petition that "raises constitutional violations
by the city [Los Angeles] to the U.S. Court." Compl', ECF No. I at l. Indeed, the
complaint names the City of Los Angeles as the defendant in this suit' Id. The
one-paraglaph complaint alleges that local police violated plaintifl's rights. Id. Plaintiff
seeks monetary damages in the amount of $250,000,000. Id.

I      Upon receipt, the clerk's office filed plaintiffs complaint under seal because it
contained personal identifiers, i.e., his social security number'




                                                ?olb 3B1o EBqq'{t!!-1191
IL     Pro Se Litigants

        The court acknowledges that pro se plaintiffs are not expected to frame issues with
the precision of a common law pleading. Roche v. USPS,828 F.2d 1555, 1558(Fed. Cir.
 I 987). Therefore, plaintiffs complaint has been reviewed carefully to ascertain whether,
given the most favorable reading, it supports jurisdiction in this court.

III.   Jurisdiction

        "A court may and should raise the question of its jurisdiction sua soonte at any
time it appears in doubt." Arctic Comer. Inc. v. United States, 845 F.2d 999, 1000 (Fed.
Cir. 1988) (citation omitted). The Tucker Act delineates this court's jurisdiction. 28
U.S.C. S l49l (2012). That statute "confers jurisdiction upon the Court ofFederal
Claims over the specified categories of actions brought against the United States." Fisher
v. United States , 402 F .3d 1167 , 1172 (Fed. Cir. 2005) (en banc) (citations omitted).
These include money damage claims against the federal government founded upon the
Constitution, an act ofCongress, a regulation promulgated by an executive department,
any express or implied contract with the United States, or any claim for liquidated or
unliquidated damages in cases not sounding in tort. Id. (citing 28 U.S.C. $ 1491(aXl)).

IV.    Analysis

        Plaintiff s complaint alleges civil rights violations by the arresting police officers.
It is well settled that violations of constitutional rights, such as the rights to due process
and equal protection, do not fall within this court's jurisdiction. Brown v. United States,
I 05 F.3d 621, 624 (Fed. Cir. I 997). Further, the only proper defendant in this court is the
United States. E4, United States v. Sherwood,312 U.S. 584, 588 (1941) (citations
omitted). Because plaintiff seeks relief based on civil rights violations committed by
local police officers, his claims are not within the jurisdiction of this court. E.q.,
Jefferson v. United States, 104 Fed. Cl. 81, 88-89 (2012).

V.     Conclusion

       The complaint in this case must be dismissed.2 Accordingly, plaintiff s
application to proceed in forma pauperis is GRANTED for the limited purpose of
determining this court's jurisdiction. Plaintiffls motion to unseal the complaint, ECF
No. 6, filed January 23,2018, is DENIED as moot.



:       The court has considered transfer of this suit to another federal court, but declines
to do so because civil rights claims in Califomia are subject to a one-year statute of
limitations, a period which has run on the claims asserted here. See. e.s., Silva v. Crain,
 169 F.3d 608. 610 (9th Cir. 1999).
         The clerk's office is hereby directed to FILE plaintifls January 22,2018 letter as
 a  motion  for a case management/electronic case filing (CM/ECF) account; and, once
 filed, plaintiff s motion is DENIED as moot. The clerk's olfice is directed to ENTER
judgment for defendant DISMISSING plaintiff s complaint for lack ofjurisdiction,
without prejudice, pusuant to RCFC l2(hX3).

      Additionally, the clerk's office is directed to return any future filings not in
compliance with this court's rules to plaintiff, unfiled, without further order ofthe court.

       IT IS SO ORDERED.